On the 10th day of March, 1913, in the county court of Kay county, Okla., the defendant in error, O.M. Swaim, recovered judgment against the plaintiff in error, M.E. Buellesfeld, for the Sum of $323.35, alleged purchase price of goods and chattels alleged to have been sold to the plaintiff in error, M.E. Buellesfeld, by the defendant in error, O.M. Swaim. From said judgment the plaintiff in error, M.E. Buellesfeld, appealed.
On the 20th day of August, 1916, the plaintiff in error, M.E. Buellesfeld, filed his brief, which reasonably sustains his contention that said judgment is erroneous and should be reversed. The defendant in error, O.M. Swaim, has filed no brief and given no excuse for his failure to do so.
Under the rules of this court, this case must be reversed, with directions to grant a new trial.
By the Court: It is so ordered. *Page 303